Exhibit 10.1
 


MEMBERSHIP INTEREST PURCHASE CLOSING AGREEMENT




THIS MEMBERSHIP INTEREST PURCHASE CLOSING AGREEMENT (this "Agreement") is made
and entered into effective this 2nd day of April, 2012 (the "Effective Date"),
by and between ANTHONY LOMBARDO, M.D. ("Seller"), FCID MEDICAL, INC., a Florida
corporation ("Buyer"), and FIRST CHOICE MEDICAL GROUP OF BREVARD, LLC, a
Delaware limited liability company authorized to do business in Florida (the
"Company").
 
BACKGROUND
 
Seller owns all of the issued and outstanding membership interests of the
Company, such membership interests being uncertificated (the "Purchased
Membership Interests"). The Company is engaged in the business of providing
medical and related healthcare services (the "Business").


The Company and Buyer have previously entered into a letter of intent regarding
the transactions being closed pursuant to this Agreement (the "Letter of
Intent"), pursuant to which Buyer made certain payments to Seller with respect
to the Purchase Price (as defined below).


Seller has provided Buyer with all financial statements, disclosures, and other
information necessary for Buyer to evaluate the transactions contemplated
herein, and Buyer has acknowledged the satisfactory completion of any due
diligence review.  Seller and the Company have provided full access to Buyer
with respect to the Company's financial, business, and legal condition from the
date of the Letter of Intent until the Effective Date.


Buyer is a subsidiary of First Choice Healthcare Solutions, Inc., a Delaware
corporation ("FCHS").  Buyer is purchasing, and Seller is selling, Seller's
entire interest in the Company upon the terms and conditions of this Agreement.


NOW THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller (each a "Party" and collectively the "Parties")
agree and acknowledge as follows:


ARTICLE I
 
CLOSING ON PURCHASE AND SALE
 
1.1 Purchase by Buyer.  Upon the terms and conditions set forth in this
Agreement, as of the Effective Date, Buyer has purchased from Seller, and Seller
has sold to Buyer, the Purchased Membership Interests, such membership interests
evidencing Seller's entire interest in the Company and its assets.
 
1.2 Purchase Price.  The fair market value of the Purchased Membership Interests
has been appraised by Professional Business Brokers, an independent valuation
firm qualified in valuing medical practices, and the purchase price for the
Purchased Membership Interests, which is within the range determined by
Professional Business Brokers, is Two Million Five Hundred Twenty-Four Thousand
Dollars ($2,524,000.00) (the "Purchase Price").  Buyer shall pay to Seller the
Purchase Price in the manner set forth in this Article I.  The Purchase Price is
made up of a cash portion, which is composed of approximately $1.141 million of
previous cash advances and deposits made by Buyer, of which Seller acknowledges
receipt, plus 244,045 shares of the restricted, unregistered common stock of
FCHS that have a total market value equal to the net amount due Seller at
Closing (based on the average closing price of such shares of stock during the
months of November and December 2011, and adjusted for the 4-to-1 reverse stock
split) (the "FCHS Shares").  The FCHS Shares are subject to Rule 144 of the
Securities Act of 1933 and other restrictions imposed on unregistered shares of
stock by federal and Florida law, and the certificates representing the FCHS
Shares shall contain a standard Securities Exchange Act of 1934 restrictive
legend and an additional legend providing that the FCHS Shares shall vest as
follows:  10% on April 3, 2013; 10% on April 3, 2014; 10% on April 3, 2015; 30%
on April 3, 2016; and the final 40% on April 3, 2017.  The final allocation of
the Purchase Price is set forth in the closing statement executed by the
Parties, and such allocations along with the final Purchase Price shall be
subject to reasonable post-closing adjustments as determined by the Buyer's
accountants.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3 Closing.  The purchase and sale and other transactions contemplated by this
Agreement closed as of the Effective Date ("Closing).  At the Closing, the
following has occurred:
 
(a) Transfer of the Purchased Membership Interests.  Seller shall be deemed to
have transferred all of the Purchased Membership Interests to Buyer, and this
Agreement shall constitute Seller's assignment of the Purchased Membership
Interests to Buyer, and counsel for Buyer shall inform the Florida Agency for
Health Care Administration that such assignment has taken place.
 
(b) Issuance of the FCHS Shares.  Buyer shall cause FCHS to issue the FCHS
Shares to Seller within thirty (30) days following the Effective Date.
 
(c) Transaction Documents.  All documents relating to the transactions
contemplated by this Agreement have been executed and delivered between the
Parties as necessary or appropriate to consummate such transactions.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations and Warranties of Seller.  Seller and the Company, jointly
and severally, represent and warrant to Buyer that as of Closing:
 
(a) Title.  Seller is the sole legal and beneficial owner of the Company, and
that the Purchased Membership Interests represent all of the issued and
outstanding membership interests relating to the Company, and that Seller has
good and marketable title to all of the Purchased Membership Interests, free and
clear of any and all claims, liens, encumbrances and security interests
whatsoever.
 
(b) Organization.  The Seller is the only member of the Company, which is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, qualified to do business in Florida,
with all requisite power and authority to operate the Business as it is now
being conducted.
 
(c) Corporate Authorization.  Seller and Company have full legal power and
authority to execute and deliver this Agreement and any and all other documents
contemplated by this Agreement.  All action on the part of Company and Seller as
the sole member of the Company necessary for the authorization, execution,
delivery and performance of this Agreement and all other documents related
thereto has been taken or will be taken prior to or at the Closing.  This
Agreement and all other agreements and documents to be executed at Closing or
thereafter in connection with the Closing, when executed and delivered by the
Company or Seller, constitute the valid and binding obligation of the
signatories, enforceable in accordance with their respective terms.  The Company
has full power and authority to transfer the Purchased Membership Interests to
Buyer in accordance with the terms of this Agreement, and the Purchased
Membership Interests shall be fully paid, non-assessable, and free and clear of
all liens, encumbrances, and charges.
 
(d) No Consents.  No third party consents or governmental authorizations, other
than those already given, are required for the transfer of the Purchased
Membership Interests to Buyer and the consummation of the other transactions
contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Assets of the Company.  The Company owns all of its tangible and intangible
assets, free and clear of any and all claims, liens, encumbrances and security
interests whatsoever.
 
(f) FCHS Shares.  Seller understands that the FCHS Shares are subject to
periodic filings and disclosures under the federal securities laws and has
reviewed those filings and has asked such questions of FCHS management as
appropriate to understand the value of the FCHS Shares.
 
(g) Fair Market Value.  The Purchase Price represents the fair market value of
the Purchased Membership Interests.
 
(h) Meeting of All Closing Conditions.  No action or proceeding has been
commenced against Buyer, Seller, or the Company, regarding the transactions
contemplated by this Agreement, and all legal and regulatory requirements for
the Closing have been satisfied.
 
(i) Employment Agreement.  Seller agrees to enter into an employment agreement
with the Company consistent those entered into by other physician employees and
as reasonably requested by Buyer.
 
(j) Full Disclosure.  There are no facts or circumstances not disclosed or known
to Buyer that could reasonably be expected to have a material adverse effect on
the Company or the Business or on Buyer's operation of the Company or the
Business.
 
2.2 Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller that as of Closing:
 
(a) Organization.  Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Florida.
 
(b) Due Diligence.  Buyer has had an opportunity to discuss Company's business,
management, and financial affairs with Company's management and has had the
opportunity to review Company's financial statements and business
operations.  Buyer has also had an opportunity to ask questions of officers of
Company, which questions have been answered to Buyer's satisfaction.
 
(c) Corporate Authorization.  Buyer has full legal power and authority to
execute and deliver this Agreement and any and all other documents contemplated
by this Agreement.  All action on the part of Buyer necessary for the
authorization, execution, delivery, and performance of this Agreement and all
other documents related thereto has been taken or will be taken prior to or at
the Closing.  Each of the agreements and documents to be executed at Closing,
when executed and delivered by Buyer, shall constitute the valid and binding
obligation of Buyer, enforceable in accordance with their respective terms.
 
(d) No Consents.  Except as set forth above, no other third party consents or
governmental authorizations are required for Buyer's purchase of the Purchased
Membership Interests and the consummation of the other transactions contemplated
by this Agreement.
 
2.3 Survival of Representations and Warranties.  The representations and
warranties of Buyer contained in this Agreement shall survive Closing and shall
survive and continue in full force and effect for the benefit of Seller after
the Closing.  The representations and warranties of Seller contained in this
Agreement shall survive Closing and shall survive and continue in full force and
effect for the benefit of Buyer after the Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
INDEMNIFICATION
 
3.1 Indemnification and Reimbursement.  Seller will indemnify and hold harmless
Buyer, its officers, shareholders, agents, successors and assigns, and Buyer
will indemnify and hold harmless Seller, his heirs and successors, and each will
reimburse their respective indemnified persons for any loss, liability, claim,
damage, expense (including costs of investigation and defense and reasonable
attorneys' fees and expenses) or diminution of value arising from or in
connection with:
 
(a) any breach of any representation or warranty made in this Agreement or any
other certificate, document, writing or instrument delivered pursuant to this
Agreement; or
 
(b) any breach of any covenant or obligation contained in this Agreement or in
any other certificate, document, writing or instrument delivered pursuant to
this Agreement.
 
3.2 Setoff.  Buyer shall have the right to setoff any claimed indemnification
obligations of Seller against any obligation of Buyer to Seller under this
Agreement or any other agreement or contract.
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 Interpretation. For purposes of this Agreement, (a) the words "include,"
"includes" and "including" shall be deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; and (c) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles and
Sections mean the Articles and Sections of this Agreement; (y) to an agreement,
instrument, or other document means such agreement, instrument, or other
document as amended, supplemented and modified from time to time to the extent
permitted by the provisions thereof, and (z) to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting an instrument or causing any instrument to be
drafted.
 
4.2 Time of the Essence.  time is of the essence with regard to all matters
contemplated in this Agreement.
 
4.3 Expenses of the Parties.  Buyer and Seller shall each pay their own
expenses, including the expenses of the accountants and attorneys, in connection
with the negotiation, execution and performance of this Agreement.
 
4.4 No Partnership.  The terms of this Agreement are intended to embody the
economic relationship among the Parties and shall not constitute a partnership
or joint venture of any nature whatsoever.
 
4.5 Headings.  Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.
 
4.6 Severability.  Except as otherwise provided in the succeeding sentence,
every provision of this Agreement is intended to be severable, and if any term
or provision is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.7 Background.  All statement made in the Background section of this Agreement
set forth above are incorporated by reference and made a part of this Agreement.
 
4.8 Incorporation by Reference.  Every exhibit, schedule, or other appendix
attached to this Agreement or referred to herein, if any, is hereby incorporated
in this Agreement by reference unless this Agreement expressly provides
otherwise.
 
4.9 Further Action.  Each Party agrees to perform all further acts and execute,
acknowledge and deliver any documents which may be reasonably necessary,
appropriate or desirable to carry out the provisions of this Agreement.
 
4.10 Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with the laws of the State of Florida applicable to contracts
executed and to be wholly performed within such State without giving effect to
the principles of conflict of laws thereof.  The Parties agree that any suit,
action or proceeding arising out of or relating to this Agreement or any
judgment entered by any court in respect thereof shall be brought in the courts
of Brevard County, Florida.  Each Party hereby irrevocably and unconditionally
accepts the exclusive personal jurisdiction of such courts for the purpose of
any action, suit or proceeding arising out of or relating to this Agreement,
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement or any judgment entered by any
court in respect thereof brought in such courts, and waives any claim that any
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
 
4.11 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be an original.  Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to an electronic mail message (any such delivery, an
"Electronic Delivery"), shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  At the request of any Party hereto, each other Party hereto or thereto
shall re-execute the original form of this Agreement and deliver such form to
all other Parties.  No Party hereto shall raise the use of Electronic Delivery
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such Party forever waives any
such defense, except to the extent such defense relates to lack of authenticity.
 
4.12 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that prior to the Closing
Date, Buyer may, without the prior written consent of Seller, assign all or any
portion of its rights under this Agreement to one or more of its direct or
indirect wholly-owned subsidiaries or any direct or indirect wholly-owned
subsidiaries of FCHS. No assignment shall relieve the assigning Party of any of
its obligations hereunder.
 
4.13 Integration and Amendment.  This Agreement and the Letter of Intent
constitute the entire agreement between the Parties with respect to its subject
matter. In the event of any conflict between the Letter of Intent and this
Agreement, this Agreement (and the closing statement) will control.  No
modification or amendment of this Agreement may be made except in a writing
signed by the Party to be bound thereby.
 
4.14 Third Party Beneficiaries.  This Agreement is entered into among the
Parties for the exclusive benefit of the Parties, as well as their permitted
successors and assigns.  This Agreement is expressly not intended for the
benefit of any creditor of any Party or any other person.  No such creditor or
third party shall have any rights under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
4.15 Notice.  Any notices required or permitted hereunder shall be deemed
sufficiently given upon delivery if such notice is in writing and is delivered
via hand delivery, registered or certified mail, overnight courier, or by
facsimile or electronic mail, as follows:
 
If to Seller or the Company:


Anthony Lombardo, M.D.
709 South Harbor City Boulevard, Suite 100
Melbourne Florida 32901


If to Buyer:


709 South Harbor City Boulevard, Suite 250
Melbourne Florida 32901
Attention:  Christian Romandetti, President


Any Party may change the information set forth above upon written notice to the
other Party as provided in this Section.


4.16 Public Announcement.  Buyer and FCHS shall be permitted to issue a public
statement or press release about this Agreement.
 
4.17 Binding Effect.  The terms, covenants, and conditions of this Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective successors and permitted assigns.
 
4.18 Waiver.  Neither Party's waiver of the other's breach of any term, covenant
or condition contained in this Agreement shall be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition in this
Agreement.
 
4.19 Compliance.  The Parties enter into this Agreement with the intent of
conducting their relationship in full compliance with applicable state, local,
and federal law, including without limitation federal and state self-referral
and anti-fraud and abuse laws, now or hereafter in existence.  Notwithstanding
any unanticipated effect of any of the provisions herein, no Party will
intentionally conduct itself under the terms of this Agreement in a manner to
constitute a violation of fraud and abuse of patient referral laws.  In the
event there shall be changes in the Medicare or Medicaid laws, other federal or
state laws, determinations, or interpretations under case law or applicable and
valid rules or regulations of governmental authority, which materially adversely
affect any or all Parties, or the terms of this Agreement, the Parties shall
immediately enter into good faith negotiations regarding the provisions of this
Agreement with the intent of modifying this Agreement and the related business
transactions to comply with applicable law and which approximate as close as
possible the intended relationship of the Parties prior to the change in the
law.
 
 
6

--------------------------------------------------------------------------------

 
 
4.20 Dispute Resolution; Attorneys' Fees.  In the event of a dispute concerning
the terms or conditions of this Agreement that cannot be resolved informally,
either Party may require that the Parties shall first submit the matter to
mediation, pursuant to the mediation procedures of a mediation agency selected
by the Parties.  This mediation shall consist of two mediation sessions of at
least two hours each, or until the mediator declares that the Parties have
reached an impasse, whichever occurs sooner.  The Parties shall be required to
exercise their right to mediation prior to proceeding with litigation.  In the
event that suit or other action is brought to enforce the provisions of this
Agreement after mediation has concluded without a resolution, the prevailing
Party shall be entitled to recover from any non-prevailing Party all costs and
reasonable attorneys' fees, including attorneys' fees upon appeal incurred in
connection therewith.
 
4.21 NO JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.


 

  SELLER:             /s/ Anthony Lombardo, M.D.     Anthony Lombardo, M.D.    
             

  BUYER:           FCID MEDICAL, INC.            
By:
/s/ Christian Romandetti     Christian Romandetti, President            
COMPANY:          
FIRST CHOICE MEDICAL GROUP OF
BREVARD, LLC
           
By:
/s/ Anthony Lombardo, M.D     Anthony Lombardo, M.D     Sole Member and Manager
         


 
 
 

 
 
 
8